         Case 18-81552             Doc 29     Filed 02/27/19 Entered 02/27/19 14:59:59                                   Desc Main
                                                Document     Page 1 of 9
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                    WESTERN DIVISION

              In re: ARMSTRONG, JULIA LYNN SCHADE                                               § Case No. 18-81552
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on July 23, 2018. The undersigned trustee was appointed on July 23, 2018.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $               150,000.00

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                0.00
                                    Administrative expenses                                          60,005.00
                                    Bank service fees                                                     0.00
                                    Other payments to creditors                                           0.00
                                    Non-estate funds paid to 3rd Parties                                  0.00
                                    Exemptions paid to the debtor                                    15,000.00
                                    Other payments to the debtor                                          0.00
                             Leaving a balance on hand of 1                         $                74,995.00
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 18-81552              Doc 29  Filed 02/27/19 Entered 02/27/19 14:59:59 Desc Main
                                              Document
                 6. The deadline for filing non-governmental Page in
                                                             claims 2 this
                                                                      of 9case was 01/17/2019
       and the deadline for filing governmental claims was 01/22/2019. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $9,373.43. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $9,373.43, for a total compensation of $9,373.43. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $0.00, for total expenses of
              2
       $0.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 01/25/2019                    By: /s/JAMES E. STEVENS
                                               Trustee, Bar No.: 3128256




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                          Case 18-81552                   Doc 29        Filed 02/27/19 Entered 02/27/19 14:59:59                                           Desc Main
                                                                          Document     Page 3 of 9
                                                                                                                                                                                Exhibit A


                                                                                      Form 1                                                                                    Page: 1

                                              Individual Estate Property Record and Report
                                                               Asset Cases
Case Number: 18-81552                                                                         Trustee:        (330420)     JAMES E. STEVENS
Case Name:           ARMSTRONG, JULIA LYNN SCHADE                                             Filed (f) or Converted (c): 07/23/18 (f)
                                                                                              §341(a) Meeting Date:        09/11/18
Period Ending: 01/25/19                                                                       Claims Bar Date:             01/17/19

                                  1                                           2                           3                      4                    5                   6

                     Asset Description                                 Petition/                Estimated Net Value          Property            Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)                   Unscheduled           (Value Determined By Trustee,    Abandoned            Received by      Administered (FA)/
                                                                        Values                Less Liens, Exemptions,       OA=§554(a)            the Estate       Gross Value of
Ref. #                                                                                            and Other Costs)                                                Remaining Assets

 1        609 Ellis Ave., Rockford, IL                                    82,000.00                             0.00                                       0.00                     FA

 2        2013 Buick LaCrosse                                                 8,000.00                        600.00                                       0.00                     FA

 3        4 beds, 2 tables, 4 dressers, 2 sofas, washer                           750.00                        0.00                                       0.00                     FA

 4        2 TVs, 2 DVD players, DVDs, CDs, stereo                                 400.00                        0.00                                       0.00                     FA

 5        cell phone                                                              150.00                        0.00                                       0.00                     FA

 6        hand tools                                                              100.00                        0.00                                       0.00                     FA

 7        lawnmower                                                                50.00                        0.00                                       0.00                     FA

 8        bicycle                                                                  25.00                        0.00                                       0.00                     FA

 9        Debtor's clothing                                                        50.00                        0.00                                       0.00                     FA

10        jewelry                                                                 150.00                        0.00                                       0.00                     FA

11        dog, cat                                                                  0.00                        0.00                                       0.00                     FA

12        checking: Alpine Bank                                                     0.00                        0.00                                       0.00                     FA

13        checking: US Bank                                                   1,300.00                          0.00                                       0.00                     FA

14        Life insurance with death benefit                                         0.00                        0.00                                       0.00                     FA

15        personal injury / abuse claim                                       Unknown                     135,000.00                                 150,000.00                     FA
            See Order to Compromise Controversy entered
          November 21, 2018.

16        digital piano                                                           200.00                        0.00                                       0.00                     FA

 16      Assets        Totals (Excluding unknown values)                 $93,175.00                      $135,600.00                               $150,000.00                   $0.00



      Major Activities Affecting Case Closing:

      Initial Projected Date Of Final Report (TFR):        January 24, 2019                     Current Projected Date Of Final Report (TFR):       January 24, 2019 (Actual)




                                                                                                                                                Printed: 01/25/2019 09:33 AM    V.14.14
                         Case 18-81552                   Doc 29      Filed 02/27/19 Entered 02/27/19 14:59:59                                                   Desc Main
                                                                       Document     Page 4 of 9
                                                                                                                                                                                    Exhibit B


                                                                                    Form 2                                                                                          Page: 1

                                                   Cash Receipts And Disbursements Record
Case Number:         18-81552                                                                        Trustee:              JAMES E. STEVENS (330420)
Case Name:           ARMSTRONG, JULIA LYNN SCHADE                                                    Bank Name:            Rabobank, N.A.
                                                                                                     Account:              ******5166 - Checking Account
Taxpayer ID #:       **-***4528                                                                      Blanket Bond:         $2,827,000.00 (per case limit)
Period Ending: 01/25/19                                                                              Separate Bond: N/A

   1             2                          3                                         4                                                5                    6                   7

 Trans.     {Ref #} /                                                                                                              Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From               Description of Transaction                    T-Code              $                  $                Account Balance
12/04/18                   Herman Law Firm PA Trust         personal injury settlement                                                 89,995.00                                 89,995.00
                           Accocunt
               {15}                                            Gross Settlement                150,000.00       1142-000                                                         89,995.00
                                                               Attorney's Fees to              -60,000.00       3210-600                                                         89,995.00
                                                               Special Counsel
                                                               Advanced Costs to                    -5.00       3220-610                                                         89,995.00
                                                               Special Counsel
12/11/18       101         Julia Lynn Schade Armstrong      Debtor's Claimed Personal Injury Exemption          8100-002                                    15,000.00            74,995.00
12/31/18                   Rabobank, N.A.                   Bank and Technology Services Fee                    2600-000                                         54.24           74,940.76
01/04/19                   Rabobank, N.A.                   Bank and Technology Services Fee                    2600-000                                         -54.24          74,995.00
                                                            Adjustment

                                                                                    ACCOUNT TOTALS                                     89,995.00            15,000.00          $74,995.00
                                                                                           Less: Bank Transfers                             0.00                  0.00
                                                                                    Subtotal                                           89,995.00            15,000.00
                                                                                           Less: Payments to Debtors                                        15,000.00
                                                                                    NET Receipts / Disbursements                     $89,995.00                  $0.00



                                                                                                                                         Net             Net                     Account
                                                                                    TOTAL - ALL ACCOUNTS                               Receipts     Disbursements                Balances

                                                                                    Checking # ******5166                              89,995.00                  0.00           74,995.00

                                                                                                                                     $89,995.00                  $0.00         $74,995.00




{} Asset reference(s)                                                                                                                           Printed: 01/25/2019 09:33 AM        V.14.14
                   Case 18-81552             Doc 29      Filed 02/27/19 Entered 02/27/19 14:59:59                 Desc Main
                                                           Document     Page 5 of 9


Printed: 01/25/19 09:33 AM                                       Exhibit C                                                 Page: 1

                                  Case: 18-81552 ARMSTRONG, JULIA LYNN SCHADE
                         Claimant /                                    Amount          Amount        Paid      Claim       Proposed
Claim #     Date   Pri   Proof / <Category> / Memo                      Filed          Allowed      to Date   Balance      Payment

Admin Ch. 7 Claims:

          07/23/18 200 Barrick, Switzer, Long, Balsley & Van            2,502.50        2,502.50       0.00     2,502.50      2,502.50
                       Evera
                       6833 Stalter Drive
                       Rockford, IL 61108
                       <3210-00 Attorney for Trustee Fees (Other Firm)>
          07/23/18 200 JAMES E. STEVENS                                 9,373.43         9,373.43      0.00     9,373.43      9,373.43
                       6833 Stalter Drive
                       Rockford, IL 61108
                       <2100-00 Trustee Compensation>
                       [Updated by Surplus to Debtor Report based on Net Estate Value: 122468.63]
                Total for Priority 200:   100% Paid                    $11,875.93     $11,875.93      $0.00   $11,875.93    $11,875.93

                              Total for Admin Ch. 7 Claims:            $11,875.93     $11,875.93      $0.00   $11,875.93    $11,875.93


Unsecured Claims:

  1       10/23/18 610 Discover Bank                                     2,826.32       2,826.32       0.00     2,826.32      2,826.32
                       Discover Products Inc
                       PO Box 3025
                       New Albany, OH 43054-3025
                       <7100-00 General Unsecured § 726(a)(2)>
  2       10/25/18 610 Navient Solutions, LLC.                           1,070.83       1,070.83       0.00     1,070.83      1,070.83
                       PO Box 9533
                       Wilkes-Barre, PA 18773-9533
                       <7100-00 General Unsecured § 726(a)(2)>
  3       10/31/18 610 U.S. Bank NA dba Elan Financial                  11,385.53      11,385.53       0.00    11,385.53     11,385.53
                       Services
                       PO Box 5227
                       Cincinnati, OH 45201-5227
                       <7100-00 General Unsecured § 726(a)(2)>
  4       11/07/18 610 Nelnet                                           25,411.37      25,411.37       0.00    25,411.37     25,411.37
                       121 South 13th Street, Suite 201
                       Lincoln, NE 68508
                       <7100-00 General Unsecured § 726(a)(2)>
  5       12/18/18 610 Capital One, N.A.                                  526.27         526.27        0.00      526.27        526.27
                       c/o Becket and Lee LLP
                       PO Box 3001
                       Malvern, PA 19355-0701
                       <7100-00 General Unsecured § 726(a)(2)>
  6       01/07/19 610 American Express National Bank                    8,578.24       8,578.24       0.00     8,578.24      8,578.24
                       c/o Becket and Lee LLP
                       PO Box 3001
                       Malvern, PA 19355-0701
                       <7100-00 General Unsecured § 726(a)(2)>

                Total for Priority 610:   100% Paid                    $49,798.56     $49,798.56      $0.00   $49,798.56    $49,798.56
                     Case 18-81552            Doc 29        Filed 02/27/19 Entered 02/27/19 14:59:59                   Desc Main
                                                              Document     Page 6 of 9


Printed: 01/25/19 09:33 AM                                        Exhibit C                                                     Page: 2

                                   Case: 18-81552 ARMSTRONG, JULIA LYNN SCHADE
                           Claimant /                                   Amount          Amount           Paid       Claim       Proposed
Claim #       Date   Pri   Proof / <Category> / Memo                     Filed          Allowed         to Date    Balance      Payment

  1I       10/23/18 640 Discover Bank                                    44.79             44.79            0.00       44.79          44.79
                        Discover Products Inc
                        PO Box 3025
                        New Albany, OH 43054-3025
                        <7990-00 Surplus Cases Interest on Unsecured Claims (including priority)>
  2I       10/25/18 640 Navient Solutions, LLC.                          16.97             16.97            0.00       16.97          16.97
                        PO Box 9533
                        Wilkes-Barre, PA 18773-9533
                        <7990-00 Surplus Cases Interest on Unsecured Claims (including priority)>
  3I       10/31/18 640 U.S. Bank NA dba Elan Financial                 180.42            180.42            0.00      180.42        180.42
                        Services
                        PO Box 5227
                        Cincinnati, OH 45201-5227
                        <7990-00 Surplus Cases Interest on Unsecured Claims (including priority)>
  4I       11/07/18 640 Nelnet                                          402.68            402.68            0.00      402.68        402.68
                        121 South 13th Street, Suite 201
                        Lincoln, NE 68508
                        <7990-00 Surplus Cases Interest on Unsecured Claims (including priority)>
  5I       12/18/18 640 Capital One, N.A.                                 8.34               8.34           0.00         8.34          8.34
                        c/o Becket and Lee LLP
                        PO Box 3001
                        Malvern, PA 19355-0701
                        <7990-00 Surplus Cases Interest on Unsecured Claims (including priority)>
  6I       01/07/19 640 American Express National Bank                  135.94            135.94            0.00      135.94        135.94
                        c/o Becket and Lee LLP
                        PO Box 3001
                        Malvern, PA 19355-0701
                        <7990-00 Surplus Cases Interest on Unsecured Claims (including priority)>

                 Total for Priority 640:   100% Paid                      $789.14         $789.14          $0.00     $789.14       $789.14

SURPLUS 07/23/18 650 ARMSTRONG, JULIA LYNN SCHADE                   12,531.37         12,531.37             0.00    12,531.37     12,531.37
                     515 South Boulevard, Apt . 1W
                     Oak Park, IL 60302
                     <8200-00 Surplus Funds Paid to Debtor § 726 (a)(6) (incl pmts to shareholders & ltd part)>
                 Priority 650:   100% Paid

                                 Total for Unsecured Claims:            $63,119.07     $63,119.07          $0.00   $63,119.07    $63,119.07


                                              Total for Case :          $74,995.00     $74,995.00          $0.00   $74,995.00    $74,995.00
            Case 18-81552        Doc 29       Filed 02/27/19 Entered 02/27/19 14:59:59                Desc Main
                                                Document     Page 7 of 9


                                   TRUSTEE'S PROPOSED DISTRIBUTION                                       Exhibit D

              Case No.: 18-81552
              Case Name: ARMSTRONG, JULIA LYNN SCHADE
              Trustee Name: JAMES E. STEVENS
                                                 Balance on hand:                          $          74,995.00
               Claims of secured creditors will be paid as follows:

 Claim         Claimant                              Claim Allowed Amount Interim Payments               Proposed
 No.                                               Asserted       of Claim          to Date              Payment
                                                       None
                                                 Total to be paid to secured creditors:    $               0.00
                                                 Remaining balance:                        $          74,995.00

               Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                              Total Requested Interim Payments        Proposed
                                                                                         to Date       Payment
Trustee, Fees - JAMES E. STEVENS                                      9,373.43                 0.00       9,373.43
Attorney for Trustee, Fees - Barrick, Switzer, Long, Balsley          2,502.50                 0.00       2,502.50
& Van Evera
                             Total to be paid for chapter 7 administration expenses:       $          11,875.93
                             Remaining balance:                                            $          63,119.07

                Applications for prior chapter fees and administrative expenses have been filed as follows:
 Reason/Applicant                                              Total Requested Interim Payments        Proposed
                                                                                         to Date       Payment
                                                       None
                             Total to be paid for prior chapter administrative expenses:   $               0.00
                             Remaining balance:                                            $          63,119.07

              In addition to the expenses of administration listed above as may be allowed by the
         Court, priority claims totaling $0.00 must be paid in advance of any dividend to
         general (unsecured) creditors.
               Allowed priority claims are:
 Claim         Claimant                                       Allowed Amount Interim Payments            Proposed
 No                                                                  of Claim          to Date           Payment
                                                       None




   UST Form 101-7-TFR (05/1/2011)
           Case 18-81552         Doc 29      Filed 02/27/19 Entered 02/27/19 14:59:59                  Desc Main
                                               Document     Page 8 of 9




                                                 Total to be paid for priority claims:      $               0.00
                                                 Remaining balance:                         $          63,119.07
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 49,798.56 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 100.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  1            Discover Bank                                           2,826.32                 0.00       2,826.32
  2            Navient Solutions, LLC.                                 1,070.83                 0.00       1,070.83
  3            U.S. Bank NA dba Elan Financial Services               11,385.53                 0.00      11,385.53
  4            Nelnet                                                 25,411.37                 0.00      25,411.37
  5            Capital One, N.A.                                         526.27                 0.00         526.27
  6            American Express National Bank                          8,578.24                 0.00       8,578.24
                             Total to be paid for timely general unsecured claims:          $          49,798.56
                             Remaining balance:                                             $          13,320.51


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
                                                       None
                             Total to be paid for tardy general unsecured claims:           $               0.00
                             Remaining balance:                                             $          13,320.51




  UST Form 101-7-TFR (05/1/2011)
           Case 18-81552         Doc 29      Filed 02/27/19 Entered 02/27/19 14:59:59                 Desc Main
                                               Document     Page 9 of 9




             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments             Proposed
No                                                                   of Claim          to Date            Payment
                                                       None
                                                 Total to be paid for subordinated claims: $                  0.00
                                                 Remaining balance:                        $             13,320.51

              To the extent funds remain after payment in full of all allowed claims, interest will be
        paid at the legal rate of 2.4% pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest
        are $789.14. The amounts proposed for payment to each claimant, listed above, shall be
        increased to include the applicable interest.
              The amount of surplus returned to the debtor after payment of all claims and interest is
        $ 12,531.37.




  UST Form 101-7-TFR (05/1/2011)
